Citation Nr: 0425090	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-05 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a stomach condition.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history 

Service connection for a stomach condition was initially 
denied by rating decision in September 1947.  The veteran did 
not appeal that decision.  

The veteran sought to reopen the claim for service connection 
a stomach condition in February 2002.  In an October 2002 
rating decision, the RO declined to reopen that claim of 
service connection for a stomach condition on the basis that 
new and material evidence had not been received.  The veteran 
filed a Notice of Disagreement in November 2002 and a 
Statement of the Case (SOC) was issued by the RO in January 
2003.  In January 2003, the veteran filed a substantive 
appeal (VA Form 9).  

The record reflects that a motion to advance this case on the 
docket was filed on the veteran's behalf by his accredited 
representative in August 2004.  Taking into consideration the 
veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2003).

FINDINGS OF FACT

1.  In September 1947, the RO denied service connection for a 
stomach condition.  The veteran did not appeal this decision.  

2.  The evidence associated with the claims file subsequent 
to the RO's September 1947 decision does not raise a 
reasonable possibility of substantiating the claim on the 
merits. 
CONCLUSIONS OF LAW

1.  The RO's September 1947 decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.104, 20.1103 (2003).

2.  New and material evidence has not been submitted since 
the September 1947 rating decision, and the claim for service 
connection for a stomach condition is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks to establish entitlement to 
service connection for a stomach condition.  His initial 
claim was denied in September 1947.  Implicit in his 
presentation is the contention that new and material evidence 
which is sufficient to reopen his previously-denied claim has 
been submitted.  

The Board notes that in a January 2002 statement, the veteran 
takes issue with the characterization of his claimed 
disability as a "stomach condition".  See statement dated 
January 17, 2002.  He contends that the word "ulcer" should 
be used instead of "stomach condition".   However, the 
veteran's initial claim of entitlement to service connection 
in August 1947 used the words "stomach condition", and this 
term has been used thereafter.  It is clear  that the 
characterization of the issue on appeal as a "stomach 
condition" includes the veteran's reported ulcers.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen a previously denied claim.

The veteran was notified by means of an April 2002 letter 
from the RO of the pertinent law and regulations and of the 
need to submit additional evidence on his claim.  The veteran 
was informed that he needed to submit new and material 
evidence and of the definition of new and material evidence.  
In addition, and crucially, the letter notified the veteran 
as to what types of information and evidence he was 
responsible for obtaining and what the RO would obtain on his 
behalf.  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in October 2002, less than one year 
after the April 2002 notification of the veteran of the 
evidence necessary to substantiate his claim.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____), made effective from November 9, 2000, 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the Secretary of VA from 
making a decision on a claim before the expiration of the 
one-year period referred to in that subsection.  

The VCAA letter which was sent to the veteran in April 2002 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  That period has since elapsed.  
Therefore, the Board finds that the veteran was notified 
properly of his statutory rights.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in October 2002).  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In a September 2002 Report of Contact, the veteran reported 
treatment at Woman's Hospital, St. Alexis Hospital and St. 
Lukes Emergency Center, but indicated that the facilities 
were all closed and that he had been unable to locate where 
these records would be.  

The RO attempted to obtain treatment records from the 
Cleveland VA Medical Center (VAMC) for the period from 
January 1947 to July 1947; however, in May 2004, the VAMC 
replied that they were unable to find any evidence of the 
veteran's inpatient or outpatient treatment during this time 
period.  In any event, such records were considered by the RO 
in connection with the 1947 denial of his claim (see a 
September 1947 VA rating worksheet) and as such could not be 
considered to be new and material evidence.

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2003).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The representative submitted 
additional argument in support of the claim in August 2004.  

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003) .  Service connection may also be granted for certain 
diseases, including peptic ulcers, if the disability becomes 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a). 

In addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in February 2002, after the effective date of the 
revision, his claim will be adjudicated by applying the 
revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2003).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

As noted in the Introduction, the veteran's claim for service 
connection for a stomach condition was originally denied by 
the RO in a decision dated in September 1947.  The veteran 
did not appeal that decision.

The "old" evidence

At the time of the September 1947 rating decision, the 
evidence of record consisted of the veteran's service medical 
records which were negative for complaint or finding of a 
stomach condition, including ulcers.  The again Board notes 
that the 1947 decision stated that outpatient treatment 
records from January 1947 to July 1947 were considered; 
however, these outpatient records are not associated with the 
claims file.  As noted in the discussion above, the Cleveland 
VAMC reported that they were unable to find any evidence of 
the veteran's inpatient or outpatient treatment during this 
time period.

The September 1947 rating decision denied service connection 
for a stomach condition on the basis that the evidence did 
not show that the condition was incurred in or aggravated by 
service.  The veteran was duly notified of that decision and 
of his right to appeal by letter dated September 19, 1947.  
He did not file an appeal.  

In February 2002, the veteran filed a claim for service 
connection for "stomach problems from ulcer operation"  The 
subsequent procedural history has been set out in the 
Introduction above.   

The additional evidence

Evidence received since September 2002 consists of duplicate 
copies of the veteran's service medical records; treatment 
records from Fairview General Hospital dated in November 
1978; a March 2002 statement from A.S.; treatment records 
from Cleveland VAMC dated from January 2002 to October 2002; 
a patient notification document from Kaiser Permanente dated 
in April 2002, and articles from medical publications.  

The Fairview General Hospital treatment records show that in 
November 1978 the veteran was admitted through the emergency 
room with sudden onset of upper abdominal pain.  A history of 
gastric resection for peptic ulcer about 18 years earlier was 
noted.  The discharge diagnosis was small bowel obstruction.  

In a March 2002 statement, A.S. stated that he had donated 
blood to the veteran for internal bleeding in the late 1950s 
or early 1960s.  

Medical records from the Cleveland VAMC dated from January 
2002 to October 2002 reflect treatment for gastritis and 
peptic ulcer disease.  

An April 2002 document from Kaiser Permanente advised the 
veteran of that tests and x-rays performed that month 
revealed evidence of a small hiatal hernia.  The veteran was 
advised to follow up with his physician if abdominal pain 
continued.  

Also of record are two medical articles regarding the 
relationship between a bacterium, Helicobacter pylori, and 
the development of ulcers.  

Analysis

The unappealed September 1947 RO decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As explained above, 
the veteran's claim for service connection for a stomach 
condition may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2003).   Therefore, the Board's inquiry will be directed to 
the question of whether any additionally received evidence 
bears directly and substantially upon the specific matter 
under consideration, namely whether the veteran's stomach 
condition is related to his military service.  

The Board observes that the veteran's service medical records 
were previously of record when the RO considered the claim in 
1947.  These are, therefore, duplicative of evidence already 
of record and therefore do not constitute new and material 
evidence within the meaning of 38 C.F.R. § 3.156.  The Board 
reiterates that the service medical records are negative for 
complaint or finding of a stomach condition, including 
ulcers.

While the additional private and VA treatment records may be 
considered "new" in that they were not of record at the 
time of the 1947 RO decision, they are not "material".  
These records reflect current treatment and diagnosis of a 
stomach condition (gastritis and peptic ulcer disease) 
without any indication that the stomach disability was 
incurred in service.  There is no additionally received 
medical evidence which indicates or even suggests that any 
currently diagnosed stomach disability is etiologically 
related to the veteran period of service.  The Court has held 
that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  The 
additional medical evidence is therefore not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

The March 2002 statement from A.S. merely indicates that the 
veteran had bleeding ulcers "during the late fifties or 
early sixties".  This statement is congruent with the 1978 
Fairview General Hospital report, which indicated a history 
of peptic ulcer eighteen years earlier (or in approximately 
1960).  However, it does not add anything to the record with 
respect to the crucial matter of the relationship between the 
veteran's ulcers and his service.  

The veteran has reiterated that his current stomach problems 
are related to his military service.  This is duplicative of 
similar contentions raised in the past and is therefore not 
new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, it is now well-established that a layperson without 
medical training, such as the veteran, is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court specifically noted that "[l]ay assertions 
of medical causation cannot suffice to reopen a claim under 
38 U.S.C. 5108."  

Finally, the Board notes that in support of his claim the 
veteran has submitted two medical articles regarding a 
bacterium, Helicobacter pylori, and the development of 
ulcers.  In Quiamco v. Brown, 6 Vet.App. 304 (1994), the 
Court held: "the treatise quoted must bear directly on the 
veteran's medical condition."  The Board finds that this 
evidence has no probative value since it does not speak to 
the specific facts of this case.  The Court has held that 
medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, such treatise evidence 
presupposes that the existence of a particular bacterium.  
There is no objective evidence that the veteran has the noted 
bacterium, Helicobacter pylori, much less that such was 
related to his service. 

As noted above, VA recently attempted to obtain the 
outpatient treatment records noted in the September 1947 
decision, which are not in the claims folder.  However, the 
Cleveland VAMC indicated that they had no evidence of the 
veteran's inpatient or outpatient treatment during the period 
January 1947 to July 1947.  In any event, such records could 
not be new and material, since they were considered in 1947.   

Because there is still no competent medical evidence that a 
stomach disability, to include ulcers, existed in service or 
that the veteran's current gastrointestinal disability is 
etiologically related to his service, the new evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  In the absence of such 
evidence, the claim may not be reopened.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].

In short, the veteran has not submitted competent medical 
evidence which serves to link his current gastrointestinal 
problems to his service.  The evidence which has been 
presented since September 1947 does not raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156 (2003).  Therefore, the Board finds that the 
veteran's attempt to reopen his claim of entitlement to 
service connection for a stomach condition is unsuccessful.  
The recently received evidence not being both new and 
material, the claim of service connection for a stomach 
condition is not reopened and the benefit sought on appeal 
remains denied.

Additional comments

As discussed above, there is no further duty on the part of 
VA to assist the veteran in the development of his claim in 
the absence of a reopened claim.  The Board views its 
discussion above as sufficient to inform the veteran of the 
elements necessary to reopen his claim.  See Graves v. Brown, 
8 Vet. App. 522, 524 (1996).  


ORDER

New and material evidence has not been received with which to 
reopen a claim of entitlement to service connection for a 
stomach condition.  The claim remains denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



